Citation Nr: 0800288	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-41 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression or 
dysthymic disorder.

3.  Entitlement to service connection for drug addiction. 

4.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.   


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
evidence.
 
3.  The competent medical evidence demonstrates that PTSD is 
not related to the veteran's service.

4.  The veteran's currently diagnosed dysthymic disorder was 
not chronic in service; depression was not continuous after 
service separation; and the weight of the competent medical 
evidence demonstrates dysthymic disorder is not related to 
service. 

5.  The veteran's drug abuse in service was due to his 
willful misconduct, was frequent and progressive, led to the 
point of addiction, and required rehabilitation; drug abuse 
in service involved wrongdoing or known prohibited action; 
and the veteran's currently diagnosed drug abuse is due to 
drug abuse and willful misconduct in service. 

6.  Exposure to the hepatitis C virus or any of the risk 
factors for the hepatitis C virus was not shown during 
service; hepatitis C was not continuous after service 
separation; the hepatitis C virus, initially documented after 
service in 1989, is not shown by competent medical evidence 
to be related to an in-service disease or injury, including 
risk factors; and the weight of the competent medical 
evidence demonstrates that the veteran's currently diagnosed 
hepatitis C is due to drug abuse and willful misconduct in 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).

2.  The criteria for service connection for depression or 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3.  The criteria for service connection for drug addiction 
have not been met.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 3.303, 3.310 
(2007).

4.  The criteria for service connection for hepatitis C have 
not been met. 
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 3.303, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

Collectively, VA notice and duty to assist letters dated in 
June 2003, August 2003, and December 2003 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send to VA any medical reports in his 
possession.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  Service medical records, service 
personnel records, VA outpatient treatment records, VA 
examination reports and medical opinions, private treatment 
records, the veteran's written submissions, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  In a 
January 2004 Statement in Support of Claim, the veteran 
indicated that he did not have any more evidence to submit. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claims for service connection are 
being denied, and no effective date or rating percentage will 
be assigned regarding these issues, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.    

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.  

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).    

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d). 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

Service Connection for PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  To gain the benefit of a relaxed standard for proof 
of service incurrence of an injury or disease, 38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this veteran's case, the evidence does not show that the 
veteran engaged in combat with the enemy during his active 
service.  At the April 2004 VA PTSD examination, the veteran 
reported in-service stressful events of being stationed at a 
forward observation post; receiving incoming fire from the 
enemy; encountering mines or booby traps while on patrol; 
patrolling rivers in Vietnam; seeing military caskets; seeing 
dead bodies of Vietnamese floating in the Saigon River.  His 
DD Form 214 reflects that his military duties were boiler 
tender, and he earned the Vietnam Service Medal.  The Board 
finds that there is no objective evidence that the veteran 
"engaged in combat with the enemy."  For this reason, 38 
U.S.C.A. 
§ 1154(b) is not applicable in this case.  

None of the reported in-service stressful events have been 
verified.  For these reasons, the Board finds that a claimed 
in-service stressor is not supported by credible supporting 
evidence.
  
Some VA treatment records reflect a PTSD diagnosis, although 
the VA treatment records also show multiple other Axis I 
diagnoses; however, because a claimed in-service stressful 
event has not been verified in this veteran's case, the 
diagnosis of PTSD cannot serve as a link, established by 
medical evidence, between current symptomatology and the 
claimed "in-service" stressor, as there is no evidence that 
the diagnosis was in fact based on a history which included a 
verified in-service stressor.  38 C.F.R. § 3.304(f).  The 
Board is not bound to accept the opinions of physicians or 
psychologists whose diagnoses of PTSD were based on an 
unverified and inaccurate history of stressful incidents as 
related by the appellant.  "Just because a physician or 
health care professional accepted appellant's description of 
his Vietnam experiences as credible, and diagnosed the 
appellant as suffering from PTSD, does not mean the BVA is 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Court has held 
that an examination based on a questionable history is 
inadequate for rating purposes.  West v. Brown, 7 Vet. App. 
70, 78 (1994).  

In this case, the weight of the competent medical evidence 
demonstrates that the veteran's diagnosed PTSD is caused by 
pre-service and post-service stressful events.  The April 
2004 VA PTSD examination report reflects the examiner's 
opinion that the primary source of the veteran's PTSD 
symptoms was due to stressors that occurred before and after 
service in Vietnam, which specifically included the near 
drowning of his daughter and a severe motorcycle accident.  
There is no other competent medical opinion evidence of 
record to weigh against the April 2004 VA PTSD examination 
report opinion. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 

Service Connection for Depression

The veteran contends that he currently has a diagnosed non-
PTSD psychiatric disorder of dysthymic disorder (depression) 
that is related to service.  Service medical records are 
negative for complaints, findings, diagnosis, or treatment 
for depression.  The evidence shows that the veteran was 
first diagnosed with dysthymic disorder years after service.  

The multiple lay statements from family members reflect some 
mention of depression, but describe the veteran's continued 
drug abuse since service, do not indicate that the depression 
began in service, and indicate that the depression manifests 
with periods of drug addiction.  

VA treatment records and the April 2004 VA examination report 
include diagnoses of dysthymic disorder as one of several 
other Axis I psychiatric diagnoses that include panic 
disorder with agoraphobia, PTSD, nicotine dependence, 
cannabis dependence, and an Axis II diagnosis of personality 
disorder (with schizoid, antisocial, and borderline 
features).  

The weight of the competent medical evidence, including VA 
examination report and treatment records, shows that the 
currently diagnosed psychiatric disabilities that include 
dysthymic disorder are not related to the veteran's service.  
The medical evidence does not relate the psychiatric 
disorders to service.  The evidence shows that a dysthymic 
disorder or symptom of depression is related to non-service-
connected PTSD and non-service-connected cannabis abuse or 
polysubstance abuse.  

In addition, with regard to the veteran's assertion that his 
PTSD somehow caused his depression, because service 
connection has been denied for PTSD, the theory of 
entitlement to service connection as caused by in-service 
stressful events or as secondary to PTSD under 38 C.F.R. 
§ 3.310 is rendered moot.  See 38 U.S.C.A. § 7104 (West 2002 
& Supp. 2007) (the Board's jurisdiction requires that there 
be a legal or factual "question" on appeal for the Board to 
decide).

Because the weight of the competent medical evidence 
demonstrates that the psychiatric disorders, including 
dysthymic disorder, that first manifested years after service 
are not related to service, there is no basis to grant 
service connection for a (non-PTSD) acquired psychiatric 
disorder of dysthymic disorder or depression.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for a 
(non-PTSD) acquired psychiatric disorder of dysthymic 
disorder or depression, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for Drug Addiction

The veteran initially claimed service connection for drug 
addiction as directly incurred in service from 1970 to 1971.  
He contends that the stresses in service, especially in 
Vietnam, caused his drug addiction(s) and drug abuse.  

The multiple lay statements from family members reflect the 
veteran's chronic post-service abuse of drugs.  The February 
2004 VA examination report reflects a diagnosis of chronic 
and continuous mixed substance abuse that includes 
amphetamines and cannabis (marijuana).  With regard to the 
diagnosis of cannabis dependence, as well as previous 
diagnoses of record of polysubstance abuse that includes 
heroin addiction, primary diagnosed disabilities of drug or 
alcohol abuse are not disabilities for which service 
connection can be granted.  38 U.S.C.A. §§ 105, 1110; 
38 C.F.R. § 3.301.  

In this veteran's case, the evidence shows that the veteran's 
drug abuse in service was due to his willful misconduct.  The 
veteran's drug usage in service was frequent and progressive, 
led to the point of addiction, and required rehabilitation.  
38 C.F.R. § 3.301(3).  The veteran's drug use in service 
involved conscious wrongdoing or known prohibited action, as 
it was clearly against military regulations, and the veteran 
had been advised to that effect.  

In addition, with regard to the veteran's assertion that his 
PTSD caused the stress that somehow caused his drug abuse, 
because service connection has been denied for PTSD, the 
theory of entitlement to service connection as caused by in-
service stressful events or as secondary to PTSD under 
38 C.F.R. § 3.310 is rendered moot.  See 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007) (the Board's jurisdiction requires 
that there be a legal or factual "question" on appeal for 
the Board to decide).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for drug addiction, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Service Connection for Hepatitis C

In this case, there is competent medical evidence of a 
current disability of hepatitis C.  The medical evidence 
indicates that hepatitis C was first diagnosed years after 
service in 1989, and again diagnosed in May 2003.  A February 
2004 VA examination report also reflects that the veteran had 
hepatitis C, with clinical findings of mild hepatomegaly.

The veteran contends that his currently diagnosed hepatitis C 
is likely related to claimed in-service risk factors that 
include drug use, unprotected sex, and tattoos.  Major risk 
factors for the hepatitis C virus include receipt of blood or 
blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).  

With regard to the in-service risk factor of drug abuse, the 
evidence of record establishes that the veteran had drug 
usage in service (heroin abuse in Vietnam in 1971), for which 
dependency he later during service underwent rehabilitation; 
however, to the extent the record reflects any in-service 
intravenous drug use, such may not be considered because the 
report of intravenous drug use in service constitutes willful 
misconduct in accordance with 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.1(n).  An in-service July 1971 report of 
hospitalization for detoxification reflects the diagnosis of 
severe multiple drug abuse that was indicated to have existed 
prior to active service and continued in service.  The 
service medical evidence of the pre-existence of multiple 
drug abuse, and the veteran's history of pre-service 
intravenous drug usage since age 15 or 16 reported at the 
February 2004 VA examination, does not constitute evidence of 
an in-service risk factor, and may not be considered as an 
in-service hepatitis C risk factor.  A medical article the 
veteran submitted reflects that the ratio for transmission of 
hepatitis C by intravenous drug use is 49.6 percent, which is 
more than eight times higher than transmission of hepatitis C 
by sex with an intravenous drug user, and more than 24 times 
higher than transmission of hepatitis C by pierced ears or 
body parts.  

The weight of the evidence of record does not demonstrate 
unprotected sex during service.  Service medical records are 
negative for evidence of unprotected sex during service, but 
do reflect the veteran's reported history of pre-service 
unprotected sex with prostitutes from the age of 16.  The 
veteran's more recent assertions that he in fact had 
unprotected sex in service are outweighed by the service 
medical records and the veteran's other reported histories. 

The veteran's assertion that he acquired tattoos in service 
is outweighed by the service medical records, including the 
service separation examination report that is negative for 
evidence of tattoos, and by the history reported by the 
veteran at the February 2004 VA examination of having 
received the tattoos after service in the 1980s.  The service 
separation examination report reflects a clinical finding of 
scar of the right thigh, but does not show a clinical finding 
of tattoo(s).  The clinical finding of scar required the 
service examiner to check the block on the separation 
examination form that read "identifying marks, scars, 
tattoos"; however, the "notes" section, which is more 
specific and specifically identified that the block checked 
was for a right thigh scar, without mention of tattoos, is 
more probative in showing that the actual clinical finding 
did not include tattoos.

The weight of the competent medical evidence shows that the 
hepatitis C virus, initially documented after service in 
1989, is not related to an in-service disease or injury 
(including risk factors).  Although the February 2004 VA 
examination report includes the VA examiner's opinion that it 
was at least as likely as not that the veteran's hepatitis C 
was the proximate result of service drug addiction due to 
intravenous drug use during service, the VA examiner 
qualified the opinion by indicating that, because the veteran 
also had drug use as a teenager and persisted in using drugs 
after service, it was difficult to state which phase of drug 
usage actually led to hepatitis C.  

The VA examiner also indicated in the opinion section of the 
examination report that the veteran had high-risk sexual 
behavior and tattoos in service; however, to this extent, the 
examiner relied on an inaccurate history.  The February 2004 
VA examiner misinterpreted the service separation examination 
report as evidence that the veteran acquired a tattoo in 
service, when in fact the veteran only had a scar in service, 
and not a tattoo, which is consistent with the veteran's 
reported history of having first acquired tattoos after 
service in the 1980s.  

Because the February 2004 VA examination report relied on the 
inaccurate history of in-service risk factors of tattoos, 
unsafe sex, and consideration of in-service drug usage, the 
opinion that the veteran's hepatitis C may be related to 
service is of no probative value.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the Court has held that without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

Although the veteran asserts that he was exposed to the virus 
while in service, his assertions are not probative because he 
is not shown to have the training, expertise, or experience 
to provide the etiology of the hepatitis C virus.  As 
previously indicated, the competent medical evidence does not 
indicate that the veteran's hepatitis C virus, which was 
diagnosed many years following separation from service, is 
otherwise related to an in-service disease or injury 
(including exposure to risk factors).  While the veteran is 
competent to testify regarding exposure to risk factors in 
service, as explained above, the Board finds that the 
veteran's assertions regarding in-service risk factors are 
outweighed by the lay and medical evidence of record.  The 
lay statements the veteran submitted reflect his abuse of 
drugs in service, as well as for decades after service, but 
do not mention any other in-service risk factors for 
hepatitis C.

For these reasons, the Board finds that the weight of the 
evidence of record demonstrates that the veteran was not 
exposed to risk factors during his period of active duty 
service, including the risk factors of unprotected sex and 
tattoos, and that the risk factor of drug abuse in service 
may not be considered because it constituted willful 
misconduct by the veteran.  The statutes and regulations 
specifically prohibit the grant of service connection for 
such disease as hepatitis C incurred during active service 
that is the result of the abuse of drugs, deeming such 
disease as not incurred in line of duty.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis C, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied. 

Service connection for depression or dysthymic disorder is 
denied. 

Service connection for drug addiction is denied. 

Service connection for hepatitis C is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


